DETAILED ACTION
Status of the Claims
The present application was filed on 10/15/2020.  This is the first Office Action on the merits.  Claims 1-9 are currently pending and addressed herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Examiner acknowledges Applicant’s claim to foreign priority based on Application No: JP2019-191466 filed in Japan on 10/18/2019.  Examiner acknowledges receipt, on 11/5/2020, of a certified copy, from the International Bureau, of the foreign priority application as required by 35 U.S.C. §119 and 37 C.F.R. §1.55.
Applicant has not filed an English language translation of the foreign priority application (i.e., the foreign priority claim has not been perfected).  Accordingly, Applicant cannot rely upon the above-referenced certified copy to overcome a rejection(s) based on an intervening reference (i.e., dated between 10/18/2019 and 10/15/2020).  To overcome an intervening reference, an English language translation (together with a statement that the translation of the certified copy is accurate) must be made of record in accordance with 37 C.F.R. §1.55.  See MPEP §§ 215 and 216.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/15/2020 is in compliance with 37 CFR §1.97.  Accordingly, the IDS has been considered by the Examiner herewith.
Note:  Applicants Specification lacks paragraph numbers.  Accordingly, Examiner references U.S. Patent Application Publication No. 2021/0114541 herein.

Drawing Objections
The drawings are objected to as follows:
	Regarding FIG. 2, said figure is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference “22” associated with “seat-belt sensor” as mentioned in the description. (para [0024]).  For example, Applicant calls attention to FIG. 2 by referencing “seat belt 15” but fails to depict the “seat-belt sensor 22”. 
Regarding FIG. 3, said figure is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference “23” associated with “sitting-surface sensor” as mentioned in the description. (para [0024]).  For example, Applicant calls attention to FIG. 3 by referencing “driver seat 14A” and “front passenger seat 14B” but fails to depict the “sitting-surface sensor 23”.
Regarding FIG. 6, said figure is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “LS” has been used to designate both “linear line LS” in FIG. 6 (See para [0039]) and “linear line segment LS” in FIG. 3 (See para [0042]).  
Regarding FIG. 8, said figure is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference “θth” associated with “predetermined angle” (e.g., at step S16) as mentioned in the description (paras [0039], [0063]), reference “Wth1” associated with “first shoulder-width threshold” (e.g., at step S18 and S22) as mentioned in the description (paras [0043], [0064]-[0065], [0067]-[0068]), reference “Wth2” associated with “second shoulder-width threshold” (e.g., at step S28) as mentioned in the description (paras [0044], [0071]), and/or reference “Mth” associated with “occupant-area threshold” (e.g., at step S32) as mentioned in the description (paras [0056], [0074]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities:
Regarding paragraph [0021], Applicant references “seats 14 (see FIG. 3)” when FIG. 3 does not include reference 14 (i.e., FIG. 3. references seats 14A, 14B, and 14C specifically).  Notably, FIG. 2 includes general reference 14.  Examiner requests consistency.   
Regarding paragraph [0022], Applicant indicates “As illustrated in FIG. 2, the imager 21, which is looking toward the driver seat 14A and the front-passenger seat 14B…” when FIG. 2 does not include reference 14A or 14B (i.e., FIG. 2 references seats 14 generally, and, as a side view, does not depict different front seats).  Notably, FIG. 3 includes reference 14A and 14B.  Examiner requests consistency.  See also paragraph [0023]. 
Regarding paragraph [0099], Applicant describes the “‘No’ branch of step S86” but appears to omit a description associated with the “YES” branch of step S86.   
Appropriate correction is required.

Claim Interpretation
	Regarding Claims 1 & 9, the phrase “cancel making a determination of the build of the occupant based on [the] shoulder joint information that was used to determine that the occupant is in the twisted posture” may have numerous interpretations.  Putting aside the 35 U.S.C. §112(b) issues discussed herein, Applicant indicates that:
Canceling a determination of the build of the occupant is not limited to prohibiting to make a determination of the build of the occupant or not making a determination of the build of the occupant based on the shoulder-joint information MS that was used to determine that the occupant is in a twisted posture, but may include not using a result of determination of the build of the occupant based on the shoulder-joint information MS. For example, in the occupant-build determination process, given position information MA calculated, a determination as to whether the build of the occupant is at the adult-build level or at the child-build level may be made prior to determining whether the occupant is in a twisted posture. Whether a result of determination of the build of the occupant is used may be determined after determining whether the occupant is in a twisted posture. (para [0118]).  
Accordingly, “[c]ancelling a determination of the build of the occupant” may include making the determination of the build of the occupant based on the shoulder-joint information and simply not using the result of the determination.     

Claim Objections
Claims 1-4 and 6-9 are objected to because of the following informalities:
 As per Claim 1, Examiner suggests “the occupant-build determiner being further configured to...” for clarity.  Further, examiner suggests “based on the shoulder-joint information” for proper antecedence.
As per Claim 2, Examiner suggests “the twisted-posture determiner is further configured to...” for clarity.      
As per Claim 3, Examiner suggests “the occupant-build determiner is further configured to…” for clarity.  Further, Examiner suggests “regardless of a result of the determination” for proper antecedence. 
As per Claim 4, Examiner suggests “regardless of a result of the determination” for proper antecedence.     
As per Claim 6, Examiner suggests “wherein the occupant-build determineris a first occupant-build determiner, and the first occupant-build determiner is further configured to…” for clarity.  Further, Examiner suggests “a second occupant-build determiner…determine the build of the occupant to be at the adult-build level” for clarity.  
As per Claim 7, Examiner suggests “one of the plurality of predefined normal builds” and “none of the plurality of predefined normal builds” for consistency and clarity.  Further, Examiner suggests “the occupant-area calculator is further configured to…” for clarity. 
As per Claim 8, Examiner suggests “the second occupant-build determiner is further configured to…” for clarity. 
As per Claim 9, Examiner suggests “the one or more computer programs”, “executes the one or more computer programs”, and “based on the shoulder-joint information” for proper antecedence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, said Claim recites “…the occupant-build determiner being [further] configured to, in response to the twisted-posture determiner determining that the occupant is in the twisted posture, cancel making a determination of the build of the occupant based on shoulder-joint information that was used to determine that the occupant is in the twisted posture”.  
Initially, Examiner questions what “shoulder-joint information that was used to determine that the occupant is in the twisted posture” actually comprises.  
At first, in view of Applicant’s disclosure: 
“The twisted-posture determiner 71 determines [] whether the occupant is in a twisted posture, based on shoulder-joint information MS included in the position information MA. …More specifically, as illustrated in FIG. 6, the twisted posture is a position such that a shoulder angle θ that is an angle of a linear line LS connecting the position of the right shoulder joint RP and the position of the left shoulder joint LP with respect to the horizontal direction is greater than a predetermined angle θth.” (para [0039], emphasis added).

 “…[w]hen the shoulder angle θ is greater than the predetermined angle θth, the twisted-posture determiner 71 determines that the occupant is in the twisted posture….” (para [0040], emphasis added).
  
Further, in view of Applicant’s disclosure:   
“The first occupant-build determiner 72 determines [] a build of the occupant based on the shoulder-joint information MS.  More specifically, as illustrated in FIG. 3, the first occupant-build determiner 72 determines a build of the occupant based on a shoulder-width WA that is a length of a linear line segment LS between the position of the right shoulder joint RP and the position of the left shoulder joint LP. …” (para [0042], emphasis added).

“…For example, if the shoulder-width WA is less than a first shoulder-width threshold Wth1, the first occupant-build determiner 72 determines that the build of the occupant is at the child-build level. If the shoulder-width WA is equal to or greater than the first shoulder-width threshold Wth1, the first occupant-build determiner 72 determines that the build of the occupant is at the adult-build level.” (para [0043], emphasis added).

“…For example, if the shoulder-width WA is less than a second shoulder-width threshold Wth2, the first occupant-build determiner 72 determines that the build of the occupant is at the adult-female-build level. If the shoulder-width WA is equal to or greater than the second shoulder-width threshold Wth2, the first occupant-build determiner 72 determines that the build of the occupant is at the adult-male-build level.” (para [0044], emphasis added).

As such, it appears that:  i) “a shoulder angle θ” defined between “a linear line LS” (that connects the position of the right shoulder joint RP and the position of the left shoulder joint LP) and a “horizontal” line is used by the twisted-posture determiner 71 to determine whether an occupant is in a twisted posture (paras [0039]-[0040] & FIG. 6), and ii) “a shoulder-width WA” which is “a length of a linear line segment LS (between the position of the right shoulder joint RP and the position of the left shoulder joint LP) is used by the first occupant-build determiner 72 to determine the build of the occupant (para [0042]-[0044]).  Accordingly, Applicant’s “cancel” recitation (i.e., “cancel making a determination of the build of the occupant based on shoulder-joint information that was used to determine that the occupant is in the twisted posture) causes ambiguity (i.e., the recited occupant-build determiner does not use the shoulder angle θ that is “used to determine that the occupant is in the twisted posture”).    
Next, “the occupant-build determiner being [further] configured to…cancel making a determination of the build of the occupant….” “in response to the twisted-posture determiner determining that the occupant is in the twisted posture” appears to conflict with Applicant’s disclosure.  For example, in view of FIG. 8, after determining that the occupant is in a twisted posture (i.e., “YES” branch of step S16) the occupant-build determiner clearly determines the build of the occupant at step S18 (paras [0064]-[0065]).  Examiner seeks clarification.
As per Claim 2, said Claim is rejected as follows:
Initially, Examiner questions whether Applicant intended “wherein the twisted-posture determiner is [further] configured to determine whether the occupant is in the twisted posture not determining the build of the occupant.  Accordingly, for purposes of examination, Examiner assumes that Applicant intended the former.  
Next, “the position of the right shoulder joint” and “the position of the left shoulder joint” lack clear antecedence.  Here, Claim 1 indicates “positions” of “left and right shoulder joints”.  Arguably, this introduces a number of different “positions” of the left shoulder joint as well as a number of different “positions” of the right shoulder joint.  Accordingly, referencing “the position” in association with the right shoulder joint and/or the left shoulder joint causes ambiguity.     
As per Claim 4, the term “lower” is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, Applicant describes “multiple levels of build” (para [0043]) and gives “examples” of a “child-build level”, an “adult-female-build level” and an “adult-male-build level” (para [0045]).  At best, in one embodiment, Applicant describes the “adult-build level” as “higher” than the “child-build level” and the “adult-male-build level” as “higher” than the “adult-female-build level” (para [0057]).  However, Applicant later indicates that the “[t]ypes of occupant builds are not limited to the types described above [and] [t]he number of build levels to be determined is not limited to three (i.e., 6YO, AF05, and AM50), but may also be two or four or more.” (para [0117], i.e., no specific hierarchy is defined in Applicant’s disclosure).  Within this backdrop, at least since Claim 4 and/or Claim 1 (upon which Claim 4 depends) fails to identify any specific “build level”, clarification is required as to what a “lower build level” would comprise.  Ambiguity exists (e.g., If the build of the occupant is determined to be “child build level”, what would be a “lower build level”?)  
As per Claim 7, the term “normal” (i.e., as used in “normal-build data”, “normal builds”, and “normal-build determiner”) is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At best, in one embodiment, Applicant indicates that “[a] normal build at each build level is as follows: 6YO:120±5cm,23.4±2.3 kg; AF05:145±5 cm,49±2.3 kg; and AM50:175±5 cm,78±2.3 kg.” (para [0045]).  However, Applicant later indicates that “[t]he normal-build data [] is not limited to the build data of crash test anthropomorphic dummies for the vehicle 10.” (para [0122]).  Further, in an alternative embodiment, Applicant indicates that “build data may be acquired from a plurality of occupants [and] [a]n average of these learned values may be used as the normal-build data[]. (para [0122]).  Within this backdrop, at least since Claim 7, and/or Claims 6 and 1 (upon which Claim 7 depends) fails to specify what is “normal”, clarification is required as to what “normal” does and does not comprise.  Ambiguity exists (e.g., “normal” is subjective, not necessarily objective).
As per Claim 9, Examiner points Applicant to Claim 1 above regarding said substantially similar issues.  
As per Claims 3, 5, 6, & 8, said Claims are rejected by virtue of their dependency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0289799 to Aoki et al. (hereinafter Aoki ‘799) in view of U.S. Patent Application Publication No. 2019/0340451 to Murakami (hereinafter Murakami ‘451). 
As per Claim 1, Aoki ‘799 teaches [a]n apparatus (para [0037], “vehicle occupant detecting system”) for determining a build (para [0048], “‘physique determining process’ [] carried out by the controller 120”) of an occupant sitting in a seat within a cabin of a vehicle (FIG. 2 & para [0048], “driver C on the driver’s seat 12” & para [0043], “vehicle occupant (the driver C in FIG. 2)”) as follows:
Initially, Aoki ‘799 teaches an image acquirer configured to acquire an image of the occupant (FIG. 1 & para [0038], “photographing means 110 may include a camera 112” & para [0049], “an image is taken by the camera 112 such that the driver C (in FIG. 2) is positioned at the center of the image”); 
Next, Aoki ‘799 teaches a position-information calculator (FIG. 1 & para [0041], “digitizer 130 may comprise an image processing section 132 which conducts…image processing control for processing images taken by the camera 112…digitizing a three-dimensional surface profile detected by the camera 112 into a numerical coordinate system” & para [0043], “computing unit 170 [] for extracting information about the vehicle occupant (the driver C in FIG. 2) [] based on the information obtained [from] the image processing section 132...) configured to calculate shoulder-joint information that is information representing positions of left and right shoulder joints of the occupant in the image (para [0043], “computing unit 170 [including] a region detecting section 172…detecting the positions of a plurality of predetermined regions…of the driver C from images” and “computing unit 170 [including] a physique detecting section 174 & para [0056], “distances between the predetermined regions are computed using the three-dimensional positional information” such as “a three-dimensional coordinate of the shoulder” & “regional distances…are calculated…each regional distance [] a length of a line directly connecting two regions” & para [0057], “shoulder width…based on the positions of both shoulder joints”);  
Next, Aoki ‘799 teaches an occupant-build determiner configured to determine a build of the occupant based on the shoulder-joint information (para [0043], “the physique detecting section 174 [further] detecting the physique of the driver C based on the result of the [computed distances]” & para [0056], “relations between the regional distances and physique are previously stored” & para [0058], “shoulder width is especially closely correlated with the physique…by deriving the physique based on the shoulder width, the precision of determination of the physique of the driver C [is] improved”).
However, Aoki ‘799 does not explicitly disclose a twisted-posture determiner configured to determine whether the occupant is in a twisted posture based on the shoulder-joint information;  Regardless, similar to Aoki ‘799, Murakami ‘451 teaches an “occupant detection system” that uses a camera to capture images to detect the “physical size” of an occupant seated in a vehicle. (See para [0024]).  In particular, Murakami ‘451 discloses a “trunk surface specifier 44” that “analyzes [] captured image data to estimate joint points (P1, P2, P3, P4, P5, P6, P7, P8, P9, and P10) of the occupant” (para [0034] & FIG. 4, i.e., where “P3” corresponds to a right shoulder and “P6” corresponds to a left shoulder), “estimates [a] posture of the occupant based on the positions of the joint points and the lengths of predetermined parts of the human body” (para [0034]), and “specifies [a position of] a surface representing the trunk of the occupant [i.e., ‘trunk surface’] from the estimated posture of the occupant” (para [0033] & [0035]), a “calculator 46” that “calculates the volume of the trunk part of the occupant based on the position of the trunk surface and [a] position of the surface of the seat” (para [0038]), and a “determiner 48” that “determines the physical size of the occupant” based on the calculated volume in comparison to a number of thresholds (See paras [0059]-[0062]).  In this vein, in view of FIG. 7, Murakami ‘451 explicitly contemplates a twisted posture where “a free space 703 occurs between the trunk part of the occupant and the seat, and an angle difference 701 between the trunk surface of the occupant and the surface of the seat becomes large” (para [0045] & FIG. 7).  More specifically, in such an instance, the calculator 46 calculates the “angle difference 701” between a “straight line 702” (which represents the trunk surface and is defined by P3(right shoulder) and P6(left shoulder)) and the surface of the seat, and determines that the “free space 703” is present when the “angle difference 701” is equal to or larger than a threshold. (para [0046]).  The “calculator 46 [then] subtracts the volume indicating the free space 703…to calculate the volume of the trunk part of the occupant” (para [0047]).  The physical size of the occupant is then determined based on this adjusted volume as described herein (para [0049], i.e., comparison to the number of thresholds).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aoki ‘799 to include a twisted-posture determiner configured to determine whether the occupant is in a twisted posture based on the shoulder-joint information.  Incorporating Murakami’s 451 “physical size” determination process for a twisted posture into the “vehicle occupant detecting system” of Aoki ‘799 leads to expected results (i.e., utilized to detect the physique of a vehicle occupant when a twisted posture is encountered).  One would have done so to improve the “detection accuracy of the physical size of the occupant” (Murakami ‘451, para [0050]).                  
Lastly, Aoki ‘799 does not explicitly disclose the occupant-build determiner being configured to, in response to the twisted-posture determiner determining that the occupant is in the twisted posture, cancel making a determination of the build of the occupant based on shoulder-joint information that was used to determine that the occupant is in the twisted posture.  Regardless, Aoki ‘799, as discussed herein, discloses a process for determining a build or “physique” of an occupant based on shoulder-joint information (i.e., using shoulder width information).  Further, Murakami ‘451, as discussed herein, suggests a cooperative process for determining whether the occupant is in a twisted posture based on shoulder-joint information (e.g., in computing the angle difference) and determining a build or “physical size” of the occupant in response to the determination that the occupant is in a twisted posture.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aoki ‘799 to include the occupant-build determiner being configured to, in response to the twisted-posture determiner determining that the occupant is in the twisted posture, cancel making a determination of the build of the occupant based on shoulder-joint information that was used to determine that the occupant is in the twisted posture.  Here, if it is detected that the occupant is in a twisted posture, Murakami’s ‘451 process may be executed with expected results and Aoki’s ‘799 process may or may not be executed (see Claim Interpretation Section herein, i.e., not executed or executed but not used).  One would desire the execution of Murakami’s ‘451 process, in the twisted pose context, for improved detection accuracy (Murakami ‘451, para [0050]).
As per Claim 2, Aoki ‘799, as modified, teaches the apparatus of Claim 1 above. 
	However, Aoki ‘799 does not explicitly disclose wherein the twisted-posture determiner is configured to determine the build of the occupant based on a shoulder angle that is an angle of a linear line connecting the position of the right shoulder joint and the position of the left shoulder joint with respect to a horizontal direction.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said recitations.  See FIG. 7, i.e., “angle difference 701” connecting “straight line 702” with respect to a horizontal at the seat 14 surface). 
	As per Claim 9, Aoki ‘799 teaches [a]n apparatus (para [0037], “vehicle occupant detecting system”) for determining a build (para [0048], “‘physique determining process’ [] carried out by the controller 120”) of an occupant sitting in a seat within a cabin of a vehicle (FIG. 2 & para [0048], “driver C on the driver’s seat 12” & para [0043], “vehicle occupant (the driver C in FIG. 2)”) as follows:
Initially, Aoki ‘799 does not explicitly disclose a non-transitory memory storing one or more computer programs; a processor executing the one or more programs to: [perform its operations].  Regardless, Aoki ‘799 discloses its “physique determining process” as “carried out by [a] controller 120” (para [0048] & FIG. 1).  In this vein, Murakami ‘451 evidences that a controller includes “a central processing unit (CPU)” and reads “a computer program installed and stored in a nonvolatile storage device” and “executes the computer program to [perform its operations]”.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aoki ‘799 to include a non-transitory memory storing one or more computer programs; a processor executing the one or more programs to [perform its operations].  One is expected to use known computational tools (e.g., processors, memory, executable computer programs, etc.) according to their known abilities.       
Next, Aoki ‘799, as modified, teaches acquire an image of the occupant; calculate shoulder-joint information that is information representing positions of left and right shoulder joints of the occupant in the image; determine whether the occupant is in a twisted posture based on the shoulder-joint information; and determine a build of the occupant based on the shoulder- joint information, [and], in response to determining that the occupant is in the twisted posture, cancel making a determination of the build of the occupant based on shoulder-joint information that was used to determine that the occupant is in the twisted posture.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations.) 


Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki ‘799 in view of Murakami ‘451, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0001796 to Kudo et al. (hereinafter Kudo ‘796).
As per Claim 3, Aoki ‘799, as modified, teaches the apparatus of Claim 2 above. 
However, Aoki ‘799 does not explicitly disclose wherein the occupant-build determiner is configured to determine whether the build of the occupant is at an adult-build level or at a child-build level.  Regardless, similar to Aoki ‘799, Kudo ‘796 teaches a “physique estimation device 1B” that detects “shoulder information of an occupant from an image of a vehicle compartment”, “calculates the shoulder width of the occupant from the shoulder information, and estimates the occupant’s physique on the basis of the shoulder width” (para [0078]).  In particular, a “shoulder detection unit 13” generates a “shoulder detection result [including] position coordinates of the shoulder portion” (paras [0080]-[0082]) and a “physique estimation unit 11B calculates the difference between the position coordinates of the left and right shoulder portions, and converts the difference into a shoulder width” (para [0089]).  More specifically, the “physique estimation unit 11B estimates the physique class of the occupant…using the shoulder width” (para [0091]) and a “model” based on “the shoulder width of people included in anthropometric statistics data” (para [0092]) where the “model” includes “correspondence data between anthropometric data including…shoulder width and human physiques” and the human physiques include “adult male, adult female, minor male, minor female” (para [0092]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aoki ‘799 to include wherein the occupant-build determiner is configured to determine whether the build of the occupant is at an adult-build level or at a child-build level.  Here, substituting known anthropometric builds (e.g., adult male, adult female, minor male, minor female) as detectable “physiques” leads to predictable results (i.e., one of the “builds” detected as the physique of the vehicle occupant).  Here, Kudo ‘796 seeks to improve the system of Aiko ‘799 (para [0005]).    
Next, Aiko ‘799 does not explicitly disclose in response to a shoulder-width, which is a length of a linear line segment between the position of the right shoulder joint and the position of the left shoulder joint, being equal to or greater than a predetermined shoulder-width threshold, determine that the build of the occupant is at the adult-build level, regardless of a result of determination made by the twisted-posture determiner.  Regardless, Aoki ‘799 does disclose that “each regional distance may be a length of a line directly connecting two regions” (para [0056] & para [0057], “shoulder width…based on the positions of both shoulder joints”).  In this vein, Murakami ‘451 explicitly suggests that a determination of “physical size” may take into account numerous thresholds. (paras [0059]-[0062]).  In particular, if a parameter (i.e., of interest) is “equal to or larger than a threshold A…the physical size of the occupant is a physical size A” and if the parameter is “smaller than the threshold A”, it is determined if the parameter is “equal to or larger than a threshold B” and, if so, “the physical size of the occupant is a physical size B”, and if the parameter is “smaller than the threshold B”, it is determined if the parameter is “equal to or larger than a threshold N” and, if so, “the physical size of the occupant is a physical size N”, and so on. (para [0059]-[0062]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aiko ‘799 to include in response to a shoulder-width, which is a length of a linear line segment between the position of the right shoulder joint and the position of the left shoulder joint, being equal to or greater than a predetermined shoulder-width threshold, determine that the build of the occupant is at the adult-build level, regardless of a result of determination made by the twisted-posture determiner.  Here, substituting one parameter (i.e., shoulder width) for another (e.g., volume of a trunk part) leads to expected results (i.e., physical size of the occupant determined based on one or more shoulder-width thresholds).  One is expected to use known evaluation tools according to their known abilities.  Here, similar to Claim 1, Aoki’s ‘799 process may or may not be executed (see Claim Interpretation Section herein, i.e., not executed or executed but not used) irrespective of a twisted posture determination result.
As per Claim 6, Aoki ‘799, as modified, teaches the apparatus of Claim 1 above. 
However, Aoki ‘799 does not explicitly disclose wherein the occupant-build determiner, referred to as a first occupant- build determiner, is further configured to determine whether the build of the occupant is at an adult-build level or at a child-build level (Here, Examiner points Applicant to the citations and rationale in Claim 3 above regarding said substantially similar recitations);
Further, Aoki ‘799 does not explicitly disclose an occupant-area calculator configured to, in response to the first occupant-build determiner determining that the build of the occupant is at the adult-build level, calculate an area occupied by the occupant in the image; and a second occupant-build determiner configured to, based on the area calculated by the occupant-area calculator, determine the build of the occupant determined to be at the adult-build level.  Regardless, Murakami ‘451 discloses a “trunk surface specifier 44” that “analyzes [] captured image data to estimate joint points (P1, P2, P3, P4, P5, P6, P7, P8, P9, and P10) of the occupant” (para [0034]) and “specifies a surface representing the trunk of the occupant [i.e., ‘trunk surface’]” (para [0035] & FIG. 5).  In view of FIG. 5, the “trunk surface specifier 44” defines an area occupied by the occupant in the image. (FIG. 5, “trunk surface 501”).  Here, a “calculator 46 calculates the volume of the trunk part of the occupant based on the position of the trunk surface and [a] position of the surface of the seat” (para [0038]), and a “determiner 48” that “determines the physical size of the occupant” based on the calculated volume in comparison to a number of thresholds (See paras [0059]-[0062]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aoki ‘799 to include an occupant-area calculator configured to, in response to the first occupant-build determiner determining that the build of the occupant is at the adult-build level, calculate an area occupied by the occupant in the image; and a second occupant-build determiner configured to, based on the area calculated by the occupant-area calculator, determine the build of the occupant determined to be at the adult-build level.  Dividing such functionalities between a first occupant-build determiner and a second occupant-build determiner leads to expected results (e.g., first build determiner determines an adult build level (adult male or adult female), second build determiner determines an adult build level (adult male or adult female) based at least in part on an area defined by the trunk surface specifier).  One would have done so to verify and/or fine-tune the accuracy of the build assessment (i.e., method based on shoulder width, method based on volume which utilizes the calculated area).      
As per Claim 7, Aoki ‘799, as modified, teaches the apparatus of Claim 6 above. 
However, Aoki ‘799 does not explicitly disclose a storage storing normal-build data that is data about a plurality of predefined normal builds;  Regardless, Aoki ‘799 does disclose its “vehicle occupant detecting system 100” as including a “storage device 150” (FIG. 1) that stores “information of the physique[-]indicating relations between the distances between predetermined regions and physiques” (para [0042] & para [0056], “relations between the regional distances and physique [] previously stored”).  In this vein, Kudo ‘796 discloses estimating a “physique class” using a “model” that includes “correspondence data between anthropometric data including…shoulder width and human physiques” and the human physiques include “adult male, adult female, minor male, minor female” where the “model” is based on “the shoulder width of people included in anthropometric statistics data” (Kudo ‘796, para [0092], e.g., anthropometric statistics data as “normal build data” and predefined normal builds including adult male, adult female, minor male, and minor female).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aoki ‘799 to include a storage storing normal-build data that is data about a plurality of predefined normal builds.  Incorporating such further known physique-indicating relational data in Aoki’s ‘799 storage leads to predictable results (i.e., stored for estimating vehicle occupant builds).
Next, Aoki ‘799 does not explicitly disclose a normal-build determiner configured to, in response to the first occupant-build determiner determining that the build of the occupant is at the adult-build level, determine whether the build of the occupant is one of the normal builds based on the normal-build data, wherein the occupant-area calculator is configured to calculate the area occupied by the occupant in the image, provided that it is determined by the normal-build determiner that the build of the occupant is none of the normal builds.  (Here, Examiner points Applicant to the citations and rationale in Claim 6 above regarding said recitations, i.e., dividing such functionalities between various build determiners leads to expected results, to further verify and/or fine-tune the build assessment/classification based on “normal builds”). 
As per Claim 8, Aoki ‘799, as modified, teaches the apparatus of Claim 6 above. 
However, Aoki ‘799 does not explicitly disclose wherein the second occupant-build determiner is configured to, based on the area calculated by the occupant-area calculator, determine whether the build of the occupant determined to be at the adult- build level is at an adult-male-build level or at an adult-female-build level. (Here, Examiner points Applicant to the citations and rationale in Claim 6 above regarding said substantially similar recitations). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki ‘799 in view of Murakami ‘451, as applied herein, and further in view of Japanese Patent Application Publication No. JP 4355899 to Enomoto (hereinafter Enomoto ‘899, via citations to the Non-Patent Literature English translation of Enomoto ‘899 by IP.com).
As per Claim 4, Aoki ‘799, as modified, teaches the apparatus of Claim 1 above. 
Further, Aoki ‘799 teaches wherein the vehicle is equipped with an occupant restraining device configured to restrain the occupant from being thrown out from the seat (para [0044], “operation device 210…an occupant restraining device for restraining an occupant by an airbag and/or a seat belt”). 
However, Aoki ‘799 does not explicitly disclose an operating condition setter configured to, based on a result of determination of the build of the occupant, make an initial setting and an update setting of an operating condition of the occupant restraining device, the operating condition setter being further configured to prohibit updating the operating condition to an operating condition for a lower build level.  Regardless, Aoki ‘799 does disclose an “‘operation device control process’ [] carried out by the ECU 200 based on the results of the detection of the vehicle occupant detecting system 100” (para [0046]).  Here, “[w]hen the actuation condition of the operation device 210 is satisfied [] the physique information obtained by the physique determining process is read out [] and an actuation control signal to the operation device 210 [such that] control of the operation device 210 is conducted based on [] the physique determination” (para [0047] & para [0062], “the actuation condition is satisfied by the detection of the occurrence or prediction of a vehicle collision and an actuation control signal…is changed according to the result of the physique determination…[e.g.] to change the deployment force of the airbag according to the physique of the vehicle occupant”).  In this vein, Enomoto ‘899 similarly teaches an “airbag ECU 20” that controls the operation of an “airbag device 31” and an “seat belt ECU 40” that controls the operation of a “seat belt device 41” based on the physique of an occupant. (Enomoto ‘899, Abstract & paras [0011], [0013], i.e., based on builds including normal adult, small adult, child).  Within this backdrop, Enomoto ‘899 discloses a “physique detection ECU 20 [that] repeatedly executes [its] physique detection program [] every predetermined time to detect the physique of the occupant. (Enomoto ‘899, paras [0033], [0048], emphasis added).  In particular, in each instance, Enomoto ‘899 determines “whether the physique can be determined based on the recognized posture of the occupant” (Enomoto ‘899, para [0049]).  More specifically, “[i]f the occupant is normally seated”, “physique data” is captured, “physique discrimination is performed”, and the occupant is assigned a “physique rank” (para [0050], e.g., normal adult, small adult, child).  However, if the occupant is not normally seated (e.g., “occupant leans against the door”, “places a part of the body on the instrument panel”, etc), physique data is not captured and physique discrimination is not performed for that iteration (See Enomoto ‘899, para [0052).  Notably, Enomoto ‘899 specifically suggests that its “[p]hysique data updating means” may “maintain the previous physique data without updating the physique data” in such circumstances (Enomoto ‘899, para [0006]) such that “physique data and the physique determination data are always kept appropriate regardless of the sitting posture of the occupant” (Enomoto ‘899, para [0052]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aiko ‘799 to include an operating condition setter configured to, based on a result of determination of the build of the occupant, make an initial setting and an update setting of an operating condition of the occupant restraining device, the operating condition setter being further configured to prohibit updating the operating condition to an operating condition for a lower build level.  Incorporating Enomoto’s ‘899 repeated physique detection process into the system of Aiko ‘799 leads to expected results (i.e., build setting updated if appropriate, otherwise initial build setting maintained).  In view of Enomoto’s ‘899 teachings, if a build is initially set as “normal adult”, that build would be prohibited from being updated to “small adult” or “child” based on a posture change (e.g., leaning) of the occupant.  Aiko ‘799 would desire Enomoto’s ‘899 repeated physique detection process to ensure that its occupant restraining device “is always appropriately controlled” (Enomoto ‘899, paras [0007],[0052] and paras [0058], [0065], i.e., upper limit of the airbag deployment pressure and/or tension of the seat belt is set to a larger value from child to normal adult).  
As per Claim 5, Aoki ‘799, as modified, teaches the apparatus of Claim 4 above. 
Further, Aoki ‘799 teaches wherein the occupant restraining device is a seat belt device. (para [0044], “operation device 210…an occupant restraining device for restraining an occupant by…a seat belt”)

Conclusion
The following prior art, made of record but not currently relied upon, is considered pertinent to applicant's disclosure:  U.S. Patent Application Publication No. 2021/0150754 to Tanaka et al. (See FIGS. 7 & 8)1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tanaka ‘754 is an intervening reference.  Examiner suggests that Applicant perfect its foreign priority claim to avoid any future rejections based on Tanaka’s ‘754 disclosure.